Citation Nr: 1017311	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-11 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Mother




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.

The June 2005 rating decision denied service connection for 
PTSD.  A subsequent December 2007 rating decision denied 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia, anxiety and depression.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for service connection for one 
psychiatric disability encompasses all psychiatric 
disabilities, regardless of how diagnosed. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). The Board construes the 
Veteran's claims for PTSD, schizophrenia, anxiety, and 
depression as encompassing entitlement to service connection 
for an acquired psychiatric disability regardless of the 
precise diagnosis.

The Veteran and his Mother appeared before the undersigned at 
a hearing at the Board in April 2010.  A transcript is of 
record.

The Veteran testified during his April 2010 Board hearing 
that he was unable to work and also that he was unable to be 
left unattended.  Therefore, a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) and a claim of entitlement to aid and assistance are 
REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

The Veteran has a current psychosis that was shown to a 
compensable degree within one year of service.


CONCLUSION OF LAW


A current psychiatric disability, diagnosed as a psychosis, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1112(a) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Because the Board is granting the Veteran's claim, further 
notice or assistance is unnecessary to aid him in 
substantiating the claim.

Service connection will be granted for disability resulting 
from a disease or injury during active duty service.  
38 U.S.C.A. § 1110 (West 2002).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd (per curiam), 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

If a chronic disease, such as a psychosis is shown to a 
compensable degree within one year of discharge from service, 
service connection will be presumed.  38 U.S.C.A. § 1112(a); 
38 C.F.R. §§ 3.307, 3.309.  The term "psychosis" includes 
schizoaffective disorder and schizophrenia.  38 C.F.R. 
§ 3.384.

The Veteran's service treatment records do not contain any 
findings referable to a psychiatric disability; however, as 
early as August 2005, he underwent VA treatment and reported 
hallucinations during service.  At that time he underwent a 
detailed psychiatric evaluation including psychological 
testing.  The Veteran was referred for the evaluation by his 
VA psychologist due to what was described as "a two year 
history of psychotic and mood swings."  The evaluation 
yielded a diagnosis of schizoaffective disorder.  The global 
assessment of function (GAF) was 41.  In September 2005, the 
Veteran was given a diagnosis of psychotic disorder not 
otherwise specified.  The GAF was 45.

Subsequently dated VA treatment records document reports of 
psychotic symptoms, such as hallucinations and diagnoses of a 
psychosis.  

In October 2005, a VA physician wrote that the Veteran 
carried a diagnosis of psychosis and that he had been 
experiencing hallucinations since February 2005.  In August 
2007, the same physician reported that the Veteran's 
diagnosis was paranoid schizophrenia.  An August 2008, VA 
treatment note also reflects that diagnosis.

This record shows that the Veteran has a currently diagnosed 
psychosis.  A psychosis was initially diagnosed within one 
year of his separation from service, and the record also 
shows that the psychosis was present to a compensable degree.  
A 10 percent rating is provided for a psychiatric disability 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2009).  The VA treatment records show that since the initial 
diagnosis, the Veteran has been on continuous medication.  

Although the diagnosis has varied over the years, the record 
shows that the Veteran has had a psychosis, however 
diagnosed, that was shown to a compensable degree within one 
year of service.  Accordingly, service connection is 
presumed.  There is no affirmative evidence to the contrary 
of the presumption.  Cf. 38 U.S.C.A. § 1113 (West 2002).  
Service connection for an acquired psychiatric disability, 
namely a variously diagnosed psychosis, is granted.


ORDER

Service connection for an acquired psychiatric disability is 
granted.





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


